Citation Nr: 1308117	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating fordiabetes mellitus with onychomychosis, evaluated as 20 percent disabling prior to October 26, 2010, as 40 percent disabling from October 26, 2010,  to December 19, 2011, as 60 percent disabling from December 19, 2011 to July 21, 2012, and as 100 percent disabling from and July 21, 2012.

2.  Entitlement to an increased rating for diabetic retinopathy, evaluated as 10 percent disabling prior to April 3, 2003, as 30 percent disabling from June 1, 2003 through August 9, 2005, and as 70 percent disabling from August 10, 2005 (the gap from April 3, 2003 to June 1, 2003, is excluded from consideration as a temporary total rating was then in effect).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 10, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2004 and April 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in April 2009 for further development and adjudicative action.  

In July 2011, the Board denied entitlement to a rating in excess of 40 percent for below-the-knee amputation of the right lower extremity from February 1, 2007.  The issues of entitlement increased ratings for diabetes mellitus with onychomychosis and for diabetic retinopathy, as well as entitlement to individual unemployability, were remanded for additional development and adjudication.  

In September and December 2012 rating decisions, the RO increased the evaluation of the Veteran's service-connected diabetes mellitus with onychomychosis to 40 percent effective October 26, 2010, to 60 percent effective December 19, 2011, and 100 percent effective July 21, 2012.

The increased rating claims adjudicated below remain in controversy because the staged ratings assigned remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's paper claims file, there is also a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of in entitlement to an evaluation in excess of in excess of 60 percent from December 19, 2011, to July 21, 2012 for diabetes mellitus with onychomychosis, entitlement to an evaluation in excess of 70 percent from August 10, 2005 for diabetic retinopathy, and entitlement to individual unemployability prior to August 10, 2005 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 26, 2010, the medical evidence does not indicate that the Veteran's diabetes mellitus with onychomychosis required insulin, a restricted diet, and regulation of activities.

2.  Prior to December 19, 2011, the medical evidence does not indicate that the Veteran's diabetes mellitus with onychomychosis required insulin, restricted diet, and regulation of activities and was productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month, plus complications that would not be compensable if separately evaluated. 

3.  From and after July 21, 2012, the Veteran's service-connected diabetes mellitus has been evaluated at the maximum 100 percent evaluation.

4.  Prior to April 3, 2003, the evidence does not indicate that the Veteran's diabetic retinopathy was productive of vision in one eye correctable to 20/70 and vision in the other eye is correctable to 20/50, vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/50, vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/40, or vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/40; nor does the evidence demonstrate visual field impairment.
 
5.  From June 1, 2003, to August 9, 2005 the Veteran's diabetic retinopathy was not productive of vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/70, vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/70, vision in one eye correctable to 10/200 and vision in the other eye correctable to 20/50, or vision in one eye correctable to 5/200 and vision in the other eye correctable to 20/50; nor was there evidence of visual field impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for diabetes mellitus with onychomycosis, for the period prior to October 26, 2010 (when a 20 percent evaluation was in effect), from October 26, 2010,  to December 19, 2011 (when a 40 percent evaluation was in effect), and from 100 July 21, 2012 (when a 100 percent rating has been in effect), have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2012).

2.  The criteria for an increased rating for diabetic retinopathy, for the period prior to April 3, 2003 (when a 10 percent evaluation was in effect), and from June 1, 2003 through August 9, 2005 (when a 30 percent evaluation was in effect), have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes 6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent letters dated in September 2003, October 2004, January 2005, March 2006, May 2008, and August 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  While fully compliant notice did not precede the initial adverse determinations, complete notice was ultimately achieved and the claims were thereafter readjudicated, most recently in December 2012.  Accordingly, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims adjudicated herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board has considered the propriety of assigning additional staged ratings for the Veteran's disabilities.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board notes that, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

A.  Diabetes mellitus

In this case, the Veteran's service-connected diabetes mellitus with onychomychosis has been evaluated as 20 percent disabling prior to October 26, 2010, 40 percent disabling from October 26, 2010, to December 19, 2011, 60 percent disabling from December 19, 2011, to July 21, 2012, and 100 percent disabling from July 21, 2012.

Diabetes mellitus is evaluated under Diagnostic Code 7913.  As provided by the VA Schedule for Rating Disabilities, the Veteran's 40 percent rating for diabetes mellitus, type II (DMII), contemplates the need for insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 following Diagnostic Code 7913.  When diabetes mellitus has been conclusively diagnosed, a request for a glucose tolerance test solely for rating purposes should not be requested.  38 C.F.R. § 4.119, Note 2 following Diagnostic Code 7913.  In this regard, the Board notes that the Veteran has been separately service-connected for loss of use of his feet associated with diabetes mellitus with onychomycosis, left foot, diabetic retinopathy associated with diabetes mellitus with onychomycosis, chronic renal insufficiency with hypertension associated with diabetes mellitus with onychomycosis, erectile dysfunction associated with diabetes mellitus with onychomycosis, below-knee amputation, right lower extremity with history of peripheral neuropathy associated with diabetes mellitus with onychomycosis, status post amputation of left great toe associated with diabetes mellitus with onychomycosis, and peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus with onychomycosis.  He has been rated at a combined 100 percent scheduler evaluation since August 10, 2005.

The Veteran filed his claim for increase in July 2004.  Because effective dates can date back one year from the date of claim in increased rating claims, the Board has reviewed the medical evidence dated since July 2003.  This includes VA and private outpatient treatment records and VA examinations dated in January 2005, September 2007, October 2009 and August 2011.

The outpatient treatment records reflect a diagnosis of diabetes mellitus as early as 1978, with insulin use beginning in 2004.  A July 2004 treatment report noted that the Veteran's diabetes mellitus was under poor control and that insulin initiation was warranted.  August 2004 treatment records noted that the Veteran had been prescribed insulin at that time.  The records also note restriction of diet was recommended, but the outpatient treatment records do not contain specific notations regarding regulation of activities.  In this regard, the Board notes that the Veteran, throughout the appeal periods in question, was treated for significant complications related to his diabetes mellitus, including multiple ulcers and amputations, including below-knee amputation of the right lower extremity in 2006 and amputation of left great toe, diabetic retinopathy, chronic renal insufficiency with hypertension, erectile dysfunction, and bilateral lower extremity peripheral neuropathy.  

The Veteran was also afforded multiple VA examinations in connection with his claim, the first of which was dated in January 2005.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus type II when he was 38 years old.  He did not have a history of ketoacidosis or hypoglycemic reactions, and he had not had any hospitalizations for ketoacidosis or hypoglycemia in the past year.  He was noted to be on a 2,500 calorie ADA diet, and was seeing a diabetic care provider every 2-3 months.  The Veteran took medications for his diabetes mellitus, including insulin.  After examination, the Veteran was diagnosed with diabetes mellitus, type II, on insulin and oral agents.  He was also diagnosed with erectile dysfunction , hypertension, and peripheral neuropathy in both lower extremities.  

The Veteran was again examined by VA in September 2007.  He was noted to be on 70/30 insulin, 27 units in the morning and 22 units at night.  His medical history included amputation of the left great toe in 1997, amputation of the right great toe in July 2006, and an ulcer at the bottom of his right heel in September 2006 with osteomyelitis.  In November 2006, the Veteran had a right below the knee amputation.  Other related conditions were noted to be peripheral neuropathy of the left lower extremity, which was noted to be worsening, and proliferative diabetic retinopathy.  He was found to have difficulty with ambulation due the amputation, but he was not permanently bedridden.  He was diagnosed with diabetes mellitus, type II, with multiple complications, including left great toe amputation and right below the knee amputation, with diabetic proliferative retinopathy and renal insufficiency.  He was also diagnosed with hypertension, erectile dysfunction, and neuropathy of the lower extremities.

An additional examination was provided in October 2009.  The Veteran was noted to have diabetes mellitus since approximately 1978 -79.  The examiner found no hospitalizations for ketoacidosis or hypoglycemic reactions, but noted that the Veteran was on restricted diet.  There was no weight gain.  The examiner did find restriction of activity, but this was attributed to his separately rated diabetic retinopathy and peripheral neuropathy, not due to the diabetes itself.  The Veteran was noted to be treated with insulin and found to visit his diabetic care provider every three months.  The Veteran was indicated to have visual problems (cataract surgery in 2000) and hypertension diagnosed in 2002.  The Veteran's symptoms related to his associated conditions were discussed, including neuropathy, renal symptoms and erectile dysfunction.  After examination, the Veteran was diagnosed with diabetes mellitus, type II, insulin dependent.  He was also diagnosed with chronic renal insufficiency, peripheral neuropathy, peripheral vascular disease of the right lower extremity, erectile dysfunction, and hypertension.

Finally, the Veteran was provided with a VA examination dated in August 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted and the examiner noted no other hospitalizations or emergency room visits secondary to diabetes, other than the surgeries for his amputations.  The Veteran also arteriosclerotic heart disease, no episodes of ketoacidosis, and had had less than one episode per year of hypoglycemic episodes.  The Veteran was on a 2000 calorie ADA diet and was currently on insulin.  After examination, he was diagnosed with insulin dependent diabetes mellitus, right below knee amputation, left great toe amputation, and open wound to the left second toe.

Based on the foregoing, the Board finds that higher evaluations are not warranted for the Veteran's diabetes mellitus for any portion of the rating period on appeal.  

In this case, the Veteran's service-connected diabetes mellitus with onychomychosis is evaluated as 20 percent disabling prior to October 26, 2010.  In order to warrant a higher evaluation, the evidence must show restriction of activities, in addition to restricted diet and insulin treatment.  In this case, none of the examination reports or outpatient treatment records have indicated that the Veteran's core diabetes mellitus has resulted in a restriction of activities.  In this regard, the Board notes that he has multiple associated medical disabilities that undoubtedly restrict his movement, but these complications are related to his separately evaluated medical disorders and not his diabetes mellitus proper.

In addition, an evaluation in excess of 40 percent prior to December 19, 2011 would require evidence of insulin use, restricted diet, and regulation of activities as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.   In this regard, neither the VA examination reports nor the outpatient treatment records show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  Additionally, the medical evidence fails to show visits to a diabetic care provider twice a month and, as noted above, the complications associated with the Veteran's service-connected diabetes mellitus have been separately service-connected and evaluated.

Finally, on and after July 21, 2012, the Veteran's service-connected diabetes mellitus was evaluated at 100 percent disabling.  As there is no higher evaluation, a consideration of the evidence after this date is moot.  (Extraschedular consideration will be undertaken elsewhere in this decision.)

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's disability; however, the Board finds that his symptomatology was stable within the applicable appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted. 

B.  Diabetic retinopathy.

The Veteran's service-connected diabetic retinopathy is evaluated as 10 percent disabling prior to April 3, 2003, 30 percent disabling from June 1, 2003 through August 9, 2005, and 70 disabling percent from August 10, 2005 for diabetic retinopathy (the gap from April 3, 2003 to June 1, 2003, is excluded from consideration as a temporary total rating was then in effect).  The matter of the evaluation from and after August 10, 2005 is subject to remand and discussed further below.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66543-66554 (November 10, 2008).

In this case, the Veteran's diabetic retinopathy is evaluated under Diagnostic Code 6068.  Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye. 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in  a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field. The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).

The Veteran filed his claim for increase in August 2003.  Because effective dates can date back one year from the date of claim in increased rating claims, the Board reviewed the medical evidence dated since August 2002.  

An April 30, 2003 treatment report noted that the Veteran had surgery involving diabetes mellitus with ophthalmic manifestations and proliferative diabetic retinopathy.  

An August 13, 2003 private treatment report noted a diagnosis of proliferative diabetic retinopathy in both eyes.  That report referenced eye test results taken on August 3, 2003; at that time, his visual acuity was noted to be 20/70 OD and 20/40 OS.

The Veteran was examined for his eyes by VA in January 2004.  He was noted to have had diabetes mellitus since 1980 and was bilateral pseudophakic.  He had received several laser treatments of the retina for his diabetes mellitus.  His visual acuity was noted to be, without glasses, 20/100 OD and 22/100 OS.  With best correction, it was OD 20/60 and OS 20/60, with near vision being 20/70 in each eye.  Manifest refraction in the right eye was -1.00 combined with a +0.75 at AXIS for 20/60.  In the left eye it was -2.00 combined with a +0.75 at AXIS for 20/60.  Pupils were very small at 1-1/2mm, but equally reactive to light.  Motility examination noted full excursions.  External examination revealed that the globes were white and clear and there was no conjunctival hyperemia.  On slit lamp examination there were not cells, no flare, and no rubeosis iritis.  Intraocular tensions were right eye 9mm Hg, and left eye 11mm Hg by applanation.  On dilated fundus examination, there was moderately severe diabetic retinopathy in both eyes and multiple laser scars from previous treatment.  Unfortunately, the diabetic condition did involve the maculae which somewhat decreased the central visual acuity.  No additional testing was accomplished.  The Veteran was diagnosed with diabetes mellitus with ocular complications, status post laser treatment in both eyes, and bilateral pseudophakia.  The examiner indicated that the Veteran had moderately advanced diabetic retinopathy. 

The Veteran was also seen in October 2004 by his private physician.  At that time, his visual acuity was 20/60+ in the right eye and 20/30- in the left eye.  

A private treatment note received in February 2005 indicated visual acuity of 20/70 +1 OD and 20/25-3 OS.  The Veteran was diagnosed with prolific diabetic retinopathy.  

Based on these records, the RO continued a 10 percent evaluation prior to April 3, 2003, and assigned a 30 percent disabling from June 1, 2003.  As there are no medical records related to the Veteran's eye condition from August 2002 until April 2003, the 10 percent evaluation remains in effect.  In order to warrant an evaluation higher than 30 percent from June 2003, the condition must have shown impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  Diagnostic Codes 6073, 6076.  As the evidence indicates, however, the Veteran's visual acuity was at worse 20/70 and 20/40, or 20/60 bilaterally.  This is not sufficient to warrant a higher evaluation for visual acuity loss.  The Veteran could also achieve a higher evaluation based on visual field loss.  However, none of the evidence of record during the period in question contains findings relevant to field of vision and thus there is no support for an award on this basis.  

The Board has considered whether there are any other potentially applicable provisions of the rating schedule that could afford the Veteran a higher evaluation.  However, the Board finds no basis for a higher rating under any other provision. 

To the extent that the Veteran reports that his eye impairment is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible.  However, while he can state that his vision has worsened, he lacks the competence to establish visual loss to the specific degrees required for an increase- indeed, this requires precise testing and interpretation by a trained medical professional.  Thus, the eye test results of record are controlling with respect to the question of whether the next-higher criteria have been met.
As indicated above, ratings of visual impairment essentially involve the mechanical application of the rating criteria to the medical findings.

Accordingly, the claim for an evaluation higher than 10 percent disabling prior to April 3, 2003, and higher than 30 percent disabling from June 1, 2003 until August 10, 2005, is denied.  There is no basis to further stage the rating. Hart, supra.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular considerations

The record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards for the appeal periods at issue.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating for diabetes mellitus with onychomycosis, for the period prior to October 26, 2010 (when a 20 percent evaluation was in effect), from October 26, 2010,  to December 19, 2011 (when a 40 percent evaluation was in effect), and from 100 July 21, 2012 (when a 100 percent rating has been in effect), is denied.

2.  The criteria for an increased rating for diabetic retinopathy, for the period prior to April 3, 2003 (when a 10 percent evaluation was in effect), and from June 1, 2003 through August 9, 2005 (when a 30 percent evaluation was in effect), is denied.

 
REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the claim of entitlement to an evaluation in excess of 60 percent from December 19, 2011 to July 20, 2012 for diabetes mellitus with onychomycosis, and entitlement to an evaluation in excess of 70 percent from August 10, 2005 for diabetic retinopathy, the record indicates that there are medical records relevant to these claims that are missing from the Veteran's paper and virtual claims files.  In this regard, the Board notes that the RO increased the evaluation of the Veteran's service-connected diabetes mellitus to 60 percent disabling effective December 19, 2011.  The file contains VA treatment records up to December 19, 2011, but no later.  In addition, with respect to the eye claim, the Board notes that the August 2005 VA examination report that formed the basis of the current 70 percent evaluation noted that visual field loss was profound in both eyes.  The report stated that charts were attached, but upon review these were unreadable.  The Board also notes that the Veteran submitted a statement in January 2013 indicating that he was recently released from a two month hospital stay during which he had been treated for complications related to his diabetes mellitus.

Upon remand, records from the VA dated from and after December 19, 2011, to include the Veteran's recent hospitalization, and readable visual field charts in connection with the Veteran's August 2005 VA examination, if available, should be obtained.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Next with respect to the Veteran's eye claim, the Board notes that this matter was remanded in part in order to obtain additional opinion regarding whether the Veteran's diagnosed glaucoma was aggravated by his diabetic retinopathy or whether the Veteran's cataracts are secondary to or aggravated by his diabetic retinopathy.  The VA examiner in March 2011 had indicated that the glaucoma was not related to diabetes mellitus.  

An additional eye opinion was offered in September 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  Glaucoma was not found to be aggravated by diabetes and not caused by diabetes.  The Veteran's cataracts were found to be related to diabetes.  The examiner did not address whether either condition was secondary to or aggravated by the Veteran's diabetic retinopathy, and if aggravated, the extent of the base level of disability prior to aggravation.  In this regard, the Board also notes that the term "related," while positive for the Veteran, could mean either caused or aggravated.  Clarification is required on that point.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, with respect to the claim of entitlement to individual unemployability, the Board notes that the Veteran is currently evaluated as 100 percent disabling under the schedular criteria on and after August 10, 2005.  As such, the RO found the issue of entitlement to individual unemployability to be moot.  The Board in July 2011, however, found that the Veteran's individual unemployability claim was raised as a part of the Veteran's increased rating claims under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and as such was not a separate claim for benefits.  Rather, it involved an attempt to obtain an appropriate rating for a disability as part of a claim for increase compensation.  

In this case, the Veteran filed claims of increased ratings in 2003 and 2004 respectively, prior to the effective date for his 100 percent schedular evaluation.  As such, the question of individual unemployability prior to August 10, 2005 is still ripe for adjudication.  This issue is therefore remanded to the RO to consider an individual unemployability evaluation prior to August 10, 2005.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include records from the VA dated from and after December 19, 2011, to include the Veteran's  recent hospitalization, and readable visual field charts in connection with the Veteran's August 2005 VA examination, if available.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the March 2011 VA eye examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the March 2011VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disabilities.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

Is it at least as likely as not that the Veteran's glaucoma has been aggravated by his diabetic retinopathy?   

Is it at least as likely as not that the Veteran's cataracts are secondary to or have been aggravated by the service-connected diabetic retinopathy?  

In either case, if aggravation is found, the examiner should state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal, to include consideration of the TDIU claim prior to August 10, 2005.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


